DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Currently, claim 1 requires that a biodegradable film is fabricated comprising the steps of coating a soluble supporting solution on a substrate, followed by10 coating a prepolymer solution on the soluble supporting layer, next pre-drying the cross-linkable laminate to dry the prepolymer solution into a 14prepolymer layer and finally subjecting the prepolymer in the dried cross-linkable laminate to a 17crosslinking reaction to obtain a cross-linked laminate; and18 releasing the biodegradable film from the substrate of the cross-linked 19laminate. However as currently claimed, it is unclear what layers are being released and thus what layers comprises the biodegradable film. For instance, does the 
Appropriate Correction is required.
	
	                                                              Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Annan et al. (US-2004/0,247,807) – disclose in the (Abstract) an inventive powder composition comprises one or more than one finely divided resin chosen from a thermoplastic degradable copolyester resin containing both aliphatic and aromatic groups, a degradable UV curable polyester, a mixture of a cyclic oligomeric polyester resin, a ring opening polymerization catalyst and a degradable polyester, a degradable thermosetting polyester resin and mixtures thereof, the powder having an average particle size or diameter, as determined by laser light scattering, of from 30 to 125 μm.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
	

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741